DETAILED ACTION

Claims 1, 2, 4-8, 10-15, 18-24 are pending. Claims 1, 15, 18 and 24 have been amended. 

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

This final office action is in response to the applicant’s response received on 04/05/20201, for the non-final office action mailed on 01/06/2021.

Examiner’s Notes

Examiner has cited particular columns and line numbers, paragraph numbers, or figures in the references as applied to the claims below for the convenience of the applicant. Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested from the applicant, in preparing the responses, to fully consider the references in entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the examiner.


Response to Arguments
Applicant’s arguments filed 04/05/2021 regarding rejection made under U.S.C. § 103 have been considered but they are not persuasive.
 Applicant argues prior art does not teach “a combo file for automatically updating all products configuration of a different data storage device products without any inquiry by or for any particular data storage device,” see applicant’s remarks pp. 9. Examiner respectfully disagrees as Culter teaches (“Embodiments of the disclosure are directed to development, deployment, and installation of firmware update images based on a composite image framework or set of format rules to support a self-describing aggregation of an arbitrary (random) number of firmware update images,” see Culter paragraph [0012], self-describing (i.e., without inquiry) and aggregation of an arbitrary (random) number of firmware update images (i.e., a plurality of products).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1, 7 and 10-14 are rejected under 35 U.S.C. 103 as being unpatentable over Culter (US-PGPUB-NO: 2013/0111457 A1), in further view of Devagupthapu et al. (US-PGPUB-NO: 2018/0136920 A1) hereinafter Deva, Cho et al. (US-PGPUB-NO: 2019/0034637 A1) hereinafter Cho.

As per claim 1, Culter teaches a method comprising: creating a combo file for automatically updating all product configurations of a plurality of different data storage device products without any inquiry by or for any particular data storage device of the plurality of different data storage device products (“As shown, the website 202 comprises a composite image file 204, which may be built for deployment to the MSA enclosure 210.,” see Culter paragraph [0021]), where the composite image is interpreted as the combo file having multiple firmware images for the MSA enclosure) and (“Embodiments of the disclosure are directed to development, deployment, and installation of firmware update images based on a composite image framework or set of format rules to support a self-describing aggregation of an arbitrary (random) number of firmware update images,” see Culter paragraph [0012], self-describing (i.e., without inquiry) and aggregation of an arbitrary (random) number of firmware update images (i.e., a plurality of products), the combo file comprising a plurality of firmware files for all product configurations of the plurality of different data storage device products including a greater variety than necessary for any one data storage device or combination of data storage devices in a single data storage system (In FIG. 2, the MSA enclosure 210 comprises various components that use firmware. More specifically, the MSA enclosure 210 comprises a JBOD (just a bunch of disks) unit 222 with disks 224,” see Cutler paragraph [0022], wherein the composite image file 204 has several firmware update images packaged together for the JBOD (just a bunch of disks, i.e., plurality of data storage devices), at least one of the plurality of firmware files corresponding to a different data storage device product and not with all of the different data storage device products (“Periodically or as needed, firmware update images are developed for the various processors of the MSA enclosure 210.  These firmware update images may be packaged together as a composite image file (e.g., composite image file 204) to facilitate distribution and deployment of firmware update images to firmware endpoints (e.g., the auxiliary processors 214, the enclosure management processors 216 and/or the RAID storage processors 218) of the MSA enclosure 210,” see Culter paragraph [0022]) downloading the combo file to a data storage device that belongs to one of a plurality of different data storage device products (“FIG. 3 also shows various customer self repair (CSR) or other application activities 322.  More specifically, a composite image previously stored to a website at step 314, may be downloaded in response to an operate update software step 324, which causes a begin update step 326 to occur,” see Culter paragraph [0025]).
Cutler teaches updating an MSA enclosure which includes a bunch of disks (i.e., a plurality of data storage devices), however Culter does not explicitly teach updating a plurality of different data storage devices products without any inquiry by or for any particular data storage device of the plurality of different data storage device products and select and validate a one of the plurality of firmware that is compatible with a corresponding device configuration of the data storage device. However, Deva teaches updating a plurality of different data storage devices products without any inquiry by or for any particular data storage device of the plurality of different data storage device products (“The source file may comprise numerous software components 602, as shown in FIG. 6. In particular, the creation of the optimized source file 605 is performed by comparing the manifests 603 that characterize the desired software revision level (e.g., and which software components 602 of the pool of components) to include in the optimized file, and generating a set of instructions that de-install, and then install, software components 602 on the SSFTD 100A. IT users may create an answer file that is automated, where answer file has complete/nearly complete information about the application configuration. When an application is installed region wise and has to interact with local servers it may be configured accordingly,” see Deva paragraph [0126], where a source file comprises multiple software components which can be sent and automatically installed based on a configuration needed region wise) select and validate a one of the plurality of firmware that is compatible with a corresponding device configuration of the data storage device (“In step 709, the installation server 601 may update a first manifest 603 by removing a first one of a plurality software components identified in the first manifest. As such, the installation server generates an optimized software installation file 605 using the updated manifest and the plurality of software components identified in the updated manifest. See step 711. In addition, the installation server 601 may generate a task sequence comprising a set of instructions for installing software install file on the SSFTD,” see Deva paragraph [0157]).
Culter and Deva are analogous art because they are in the same field of endeavor of software development. Therefore it would have been obvious to one of ordinary skills in the art before the effective filing date of the claimed invention to modify Culter’s teaching of development, deployment, and installation of firmware update images based on a composite image framework or set of format rules to support a self-describing aggregation of an arbitrary (random) number of firmware update images with Deva’s teaching of optimizing a software installation file comprising multiple software components which permits for an automated installation of software updates on a remotely located electronic device to incorporate an composite file taught in Culter and 
Culter teaches updating disk drives using the same format as updating controllers by using a composite image framework which will include data such as header and entry which will be used in order to use the proper payload. Culter modified with Deva does not teach comparing, in the data storage device, parameters of the data storage device with parameters and firmware codes of individual firmware files of the plurality of firmware file and in response to selection and validation of the one of the plurality of firmware files, utilizing the one of the plurality of firmware files to perform an automatic firmware upgrade in the data storage device. However, Cho teaches comparing, in the data storage device, parameters of the data storage device with parameters of individual firmware files of the plurality of firmware files (“In the firmware reprogramming operation S630, first, the firmware integrated management apparatus may transmit the firmware and encryption keys corresponding to respective controllers, to the controllers (S631A and S631B),” see Cho paragraph [0057]), ; in response to selection and validation of the one of the plurality of firmware files, utilizing the one of the plurality of firmware files to perform an automatic firmware upgrade in the data storage device (“Each controller that receives firmware and an encryption key may update the firmware and store the encryption key by using the received firmware (S633A and S633B),” see Cho paragraph [0057], where the firmware is authenticated and .
Culter, Deva and Cho are analogous art because they are in the same field of endeavor of software development. Therefore it would have been obvious to one of ordinary skills in the art before the effective filing date of the claimed invention to modify Culter’s teaching of development, deployment, and installation of firmware update images based on a composite image framework or set of format rules to support a self-describing aggregation of an arbitrary (random) number of firmware update images and Deva’s teaching of optimizing a software installation file comprising multiple software components which permits for an automated installation of software updates on a remotely located electronic device with Cho’s teaching a gateway for efficient reprogramming for a plurality of controllers and controlling to incorporate checking each firmware image is distributed to the proper end controller being updated to avoid any errors which could happen if a controller receives an improper firmware image. 

As per claim 7, Culter modified with Deva and Cho teaches further comprising downloading the combo file to the data storage device with a single download command (“More specifically, a composite image previously stored to a website at step 314, may be downloaded in response to an operate update software step 324, which causes a begin update step 326 to occur,” see Culter paragraph [0025]).


As per claim 10, Culter modified with Deva and Cho teaches wherein each of the plurality of firmware files includes a header (“More specifically, the table of contents 402 comprises a header 412, and at least one entry 414,” see Culter paragraph [0026]).

As per claim 11, Culter modified with Deva and Cho teaches wherein the header for each of the plurality of firmware files includes parameters of each individual firmware file (“The header 412 may comprise fields such as a signature field 422, a composite image (CI) version field 424, a header length field 426, a number of entries field 428, a nesting level field 430, a TOC_CRC (Table of Contents Cyclic Redundancy Check) field 432, and a description field 434” see Culter paragraph [0026]).

As per claim 12, Culter modified with Deva and Cho teaches further comprising a combo file header for the combo file (“In accordance with at least some embodiments, each composite image output from the firmware composition tool 110 has a predetermined format including: 1) a single table of contents; and 2) at least one firmware image payload.  Briefly, the table of contents comprises a single header and at least one entry,” see Culter paragraph [0019]) and (“As shown in FIG. 5, the integrated firmware may be transmitted to a vehicle from a diagnostor in the form of firmware update message.  The firmware update message may include a header, a plurality of firmware data (Firmware 1, Firmware 2, Firmware 3, Firmware X, etc.) and signature information (Signature),” see Cho paragraph [0047]).

As per claim 13, Culter modified with Deva and Cho teaches wherein the combo file header includes parameters of the combo file (“The header of a composite image may comprise fields such as a signature field, a composite image (CI) version field, a header length field, a number of entries field, a nesting level field, a TOC_CRC (Table of Contents Cyclic Redundancy Check) field, and a description field.  Further, each entry may comprise an entry length field, a payload tag field, a data format field, a payload CRC (Cyclic Redundancy Check) payload length field, a payload offset field, a payload version field, and a payload description field,” see Culter paragraph [0019]) and (“The signature information may be authentication information indicating a signature value of each firmware including a header and represented in the form of, for example, "signature=do_sign(Header, firm1, firm2, firm3, .  . . , firm x);,” see Cho paragraph [0049]).

As per claim 14, Culter modified with Deva and Cho teaches wherein parameters of the combo file include a combo file length ("Here, the header may perform a header function of a message, and here, include at least one of a header version including version information of the header, integrated firmware identification information for identifying integrated firmware from other integrated firmware, firmware number information included in a corresponding message, controller identification (ID) information corresponding to each firmware, message length information, and version information of separate firmware,” see Cho paragraph [0048]).

Claim(s) 2 and 4-6 are rejected under 35 U.S.C. 103 as being unpatentable over Culter (US-PGPUB-NO: 2013/0111457 A1), Deva (US-PGPUB-NO: 2018/0136920 A1) and Cho (US-PGPUB-NO: 2019/0034637 A1), in further view of Sundrani et al. (US-PGPUB-NO: 2017/0249155 A1) hereinafter Sundrani.

As per claim 2, Culter modified with Deva and Cho does not teach wherein downloading the combo file further comprises downloading the combo file to a first buffer portion of an internal memory buffer of the data storage device. However, Sundrani teaches wherein downloading the combo file further comprises downloading the combo file to a first buffer portion of an internal memory buffer of the data storage device (“To address these issues, the memory system 300 in this embodiment downloads the full firmware image into volatile memory 320,” see Sundrani paragraph [0056]).


As per claim 4, Culter modified with Deva, Cho and Sundrani teaches wherein the comparing the parameters of the data storage device with the parameters of individual firmware files of the plurality of firmware files occurs in the first buffer portion of the internal memory buffer (“Each controller that receives firmware and an encryption key may update the firmware and store the encryption key by using the received firmware (S633A and S633B),” see Cho paragraph [0057], where the firmware is authenticated and checked with the encryption key as to whether the firmware is valid for (“In addition to being faster, this embodiment provides a more-reliable firmware download, as the controller 310 can validate the decompressed firmware before copying the firmware from the volatile memory 320 to the non-volatile memory 330,” see Sundrani paragraph [0060], where the volatile memory 320 is interpreted as the first buffer portion).

As per claim 5, Culter modified with Deva, Cho and Sundrani teaches wherein the particular one of the plurality firmware files found to correspond with the parameters of the data storage device is a validated firmware file (“The firmware integrated management apparatus may authenticate integrated firmware by using signature included in the integrated firmware, and upon successfully authenticating the integrated firmware, the firmware integrated management apparatus may generate an encryption key of diagnostors corresponding to the respective firmwares included in the integrated firmware and encrypt and store the separate firmware by using the generated encryption key (S623),” see Cho paragraph [0056]).
 
As per claim 6, Culter modified with Deva, Cho and Sundrani teaches further comprising transferring the validated firmware file to a second buffer of the internal memory buffer to perform the automatic firmware upgrade in the data storage device (“In addition to being faster, this embodiment provides a more-reliable firmware download, as the controller 310 can validate the decompressed firmware before copying the firmware from the volatile memory 320 to the non-volatile memory 330,” see Sundrani paragraph [0060], where the volatile memory 320 is interpreted as the first buffer portion and the non-volatile memory 330 is interpreted as the second buffer portion).

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Culter (US-PGPUB-NO: 2013/0111457 A1), Deva (US-PGPUB-NO: 2018/0136920 A1) and Cho (US-PGPUB-NO: 2019/0034637 A1), in further view of Lopez (US-PGPUB-NO: 2014/0266582 A1).

As per claim 8, Culter modified with Deva and Cho teaches downloading a firmware image but does not teach further comprising downloading the combo file to the data storage device with a plurality of download commands. However, Lopez teaches further comprising downloading the combo file to the data storage device with a plurality of download commands (“The wireless handheld communication device downloads 201, from the server, one or more instructions and one or more communication procedures.  The communication device may download all of the instructions and procedures.  In other examples, the device downloads single instructions and procedures as needed,” see Lopez paragraph [0039]).
. 

Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Culter (US-PGPUB-NO: 2013/0111457 A1), in further view of Teachman et al. (US-PGPUB-NO: 2003/0154471 A1) hereinafter Teachman and Cho et al. (US-PGPUB-NO: 2019/0034637 A1) hereinafter Cho.

As per claim 15, Culter teaches a method comprising: generating a plurality of firmware files, sufficient to update a plurality of data storage device, including a greater variety of firmware files than necessary to update a data storage device of the plurality of data storage devices (In FIG. 2, the MSA enclosure 210 comprises various components that use firmware. More specifically, the MSA enclosure 210 comprises a JBOD (just a bunch of disks) unit 222 with disks 224,” see Cutler paragraph [0022], wherein the composite image file 204 has several firmware update images packaged together for the JBOD (just a bunch of disks, i.e., plurality of data storage devices), at least one of the plurality of firmware files compatible with a particular data storage device products and not with all of the different data storage device products (“Periodically or as needed, firmware update images are developed for the various processors of the MSA enclosure 210.  These firmware update images may be packaged together as a composite image file (e.g., composite image file 204) to facilitate distribution and deployment of firmware update images to firmware endpoints (e.g., the auxiliary processors 214, the enclosure management processors 216 and/or the RAID storage processors 218) of the MSA enclosure 210,” see Culter paragraph [0022]), wherein each firmware file of the plurality of firmware files includes a header and a firmware code portion (“The header 412 may comprise fields such as a signature field 422, a composite image (CI) version field 424, a header length field 426, a number of entries field 428, a nesting level field 430, a TOC_CRC (Table of Contents Cyclic Redundancy Check) field 432, and a description field 434” see Culter paragraph [0026]), the header of each of the plurality of firmware files includes parameters of each individual files (“More specifically, the table of contents 402 comprises a header 412, and at least one entry 414,” see Culter paragraph [0026]); combining the plurality of firmware files into a combo file containing each of the plurality of firmware files (“As shown, the website 202 comprises a composite image file 204, which may be built for deployment to the MSA enclosure 210.,” see Culter paragraph [0021]), where the composite image is interpreted as the combo file having multiple firmware images; selecting one of the plurality of firmware files in the first buffer portion (“The begin update step 326 causes the composite image downloaded at step 324 to be received by hardware that performs hardware activities 332, including a decompose image step 334 to extract firmware update image payloads and a flash part(s) step 336 to flash at least one firmware part,” see Culter paragraph [0025]).
Culter does not teach separately downloading the plurality of segments to a first buffer portion of an internal memory buffer of a data storage device that belongs to the one of the plurality of different data storage device products with a plurality of command or transferring the selected firmware file from the plurality of segments to a second buffer portion of the data storage device for updating the data storage device. However, Teachman teaches separately downloading the plurality of segments to a first buffer portion of an internal memory buffer of a data storage device that belongs to the one of the plurality of different data storage device products with a plurality of command (“The processor 135 receives the packets, acknowledges the receipt and stores the portions of the transferred bootstrap code 122a and compressed new firmware 122b from the packets into DRAM memory 140,” see Teachman paragraph [0031]) transferring the selected firmware file from the plurality of segments to a second buffer portion of the data storage device for updating the data storage device (“In an alternate embodiment, the entire bootstrap code 122a and compressed new firmware 122b is received into the DRAM memory 140 and then it is transferred to the flash memory 145,” see Teachman paragraph [0031]).
Culter and Teachman are analogous art because they are in the same field of endeavor of software development. Therefore it would have been obvious to one of ordinary skills in the art before the effective filing date of the claimed invention to modify Culter’s teaching of development, deployment, and installation of firmware update images based on a composite image framework or set of format rules to support a self-describing aggregation of an arbitrary (random) number of firmware update images with Teachman’s teaching of improvements in upgrading firmware by using a compressed portion of new firmware without the device having any pre-existing decompression algorithm built in to incorporate storing the firmware onto volatile memory in order to improve performance speed and prevent unnecessary device downtime.
Culter modified with Teachman does not teach matching data storage device parameters and firmware codes of the data storage device to firmware file parameters of the selected firmware file from each of the plurality firmware file headers. However, Cho teaches matching data storage device parameters and firmware codes of the data storage device to firmware file parameters of the selected firmware file from each of the plurality firmware file headers (“In the firmware reprogramming operation S630, first, the firmware integrated management apparatus may transmit the firmwares and encryption keys corresponding to respective controllers, to the controllers (S631A and S631B).  Each controller that receives firmware and an encryption key may update the firmware and store the encryption key by using the received firmware (S633A and S633B),” see Cho paragraph [0057], where the firmware is authenticated and checked with the encryption key as to whether the firmware is valid for the corresponding controllers, where each firmware corresponds to a controller and the controller is being interpreted as a device.
Culter, Teachmanand Cho are analogous art because they are in the same field of endeavor of software development. Therefore it would have been obvious to one of ordinary skills in the art before the effective filing date of the claimed invention to modify Culter’s teaching of development, deployment, and installation of firmware update images based on a composite image framework or set of format rules to support a self-describing aggregation of an arbitrary (random) number of firmware update images and Teachman’s teaching of improvements in upgrading firmware by using a compressed portion of new firmware without the device having any pre-existing decompression . 

Claims 18-24 are rejected under 35 U.S.C. 103 as being unpatentable over Culter (US-PGPUB-NO: 2013/0111457 A1), in further view of Cho et al. (US-PGPUB-NO: 2019/0034637 A1) hereinafter Cho, Teachman (US-PGPUB-NO: 2003/0154471 A1) and Devagupthapu et al. (US-PGPUB-NO: 2018/0136920 A1) hereinafter Deva.

As per claim 18, Culter teaches a computer-readable storage medium having encoded therein computer-executable instructions for programming a computing device comprising: a combo file for automatically updating all product configurations of a plurality of different data storage devices products without an inquiry by any particular data storage device of the plurality of different data storage device products (In FIG. 2, the MSA enclosure 210 comprises various components that use firmware. More specifically, the MSA enclosure 210 comprises a JBOD (just a bunch of disks) unit 222 with disks 224,” see Cutler paragraph [0022], wherein the composite image file 204 has several firmware update images packaged together for the JBOD (just a bunch of disks, i.e., plurality of data storage devices) and (“Embodiments of the disclosure are directed to development, deployment, and installation of firmware update images based on a composite image framework or set of format rules to support a self-describing aggregation of an arbitrary (random) number of firmware update images,” see Culter paragraph [0012], self-describing (i.e., without inquiry) and aggregation of an arbitrary (random) number of firmware update images (i.e., a plurality of products), at least one of the plurality of firmware files compatible with a particular data storage device of the  to a different data storage device product and not with all of the different data storage device products (“Periodically or as needed, firmware update images are developed for the various processors of the MSA enclosure 210.  These firmware update images may be packaged together as a composite image file (e.g., composite image file 204) to facilitate distribution and deployment of firmware update images to firmware endpoints (e.g., the auxiliary processors 214, the enclosure management processors 216 and/or the RAID storage processors 218) of the MSA enclosure 210,” see Culter paragraph [0022]); a firmware file header for each of the plurality of firmware files (“More specifically, the table of contents 402 comprises a header 412, and at least one entry 414,” see Culter paragraph [0026]); and a combo file header for the combo file (“In accordance with at least some embodiments, each composite image output from the firmware composition tool 110 has a predetermined format including: 1) a single table of contents; and 2) at least one firmware image payload.  Briefly, the table of contents comprises a single header and at least one entry,” see Culter paragraph [0019]), wherein the combo file header includes parameters of the combo file to enable a data storage device of one of the plurality of different data storage device products (“The header 412 may comprise fields such as a signature field 422, a composite image (CI) version field 424, a header length field 426, a number of entries field 428, a nesting level field 430, a TOC_CRC (Table of Contents Cyclic Redundancy Check) field 432, and a description field 434” see Culter paragraph [0026]).
Culter teaches updating disk drives using the same format as updating controllers by using a composite image framework which will include data such as header and entry which will be used in order to use the proper payload. Culter does not teach to select one of the plurality of firmware files for compatibility to perform an automatic firmware upgrade in the data storage device. However, Cho teaches to select one of the plurality of firmware files for compatibility to perform an automatic firmware upgrade in the data storage device (“As shown in FIG. 5, the integrated firmware may be transmitted to a vehicle from a diagnostor in the form of firmware update message.  The firmware update message may include a header, a plurality of firmware data (Firmware 1, Firmware 2, Firmware 3, Firmware X, etc.) and signature information (Signature),” see Cho paragraph [0047] and “Here, the header may perform a header function of a message, and here, include at least one of a header version including version information of the header, integrated firmware identification information for identifying integrated firmware from other integrated firmware, firmware number information included in a corresponding message, controller identification (ID) information corresponding to each firmware, message length information, and version information of separate firmware,” see Cho paragraph [0048]), where the integrated firmware includes a header and the other information that is provided is interpreted as parameters for example the signature information of each firmware).
Culter and Cho are analogous art because they are in the same field of endeavor of software development. Therefore it would have been obvious to one of ordinary skills in the art before the effective filing date of the claimed invention to modify Culter’s teaching of development, deployment, and installation of firmware update images based on a composite image framework or set of format rules to support a self-describing aggregation of an arbitrary (random) number of firmware update images with Cho’s teaching a gateway for efficient reprogramming for a plurality of controllers and controlling to incorporate checking each firmware image is distributed to the proper end controller being updated to avoid any errors which could happen if a controller receives an improper firmware image. 
Culter modified with Cho does not teach each of the data storage products being capable of servicing read and write commands from the host computer. However, Sundrani teaches each of the data storage products being capable of servicing read and write commands from the host computer (“Further, flash memory 145 capable of simultaneous reading and writing may also be used permitting execution of code directly from one portion of the flash memory 145 while storing data into another portion of the flash memory 145 further eliminating reliance on volatile storage such as the DRAM 140,” see Teachman paragraph [0037]).
Culter, Cho and Teachman are analogous art because they are in the same field of endeavor of software development. Therefore it would have been obvious to one of ordinary skills in the art before the effective filing date of the claimed invention to modify Culter’s teaching of development, deployment, and installation of firmware update images based on a composite image framework or set of format rules to support a self-describing aggregation of an arbitrary (random) number of firmware update images and Cho’s teaching a gateway for efficient reprogramming for a plurality of controllers and controlling with Teachman’s teaching of improvements in upgrading firmware by using a compressed portion of new firmware without the device having any pre-existing decompression algorithm built in to incorporate using data storage devices for reading and writing.
Culter modified with Cho and Teachman does not teach compatibility with a corresponding device configuration. However, Deva teaches compatibility with a corresponding device configuration (“In step 709, the installation server 601 may update a first manifest 603 by removing a first one of a plurality software components identified in the first manifest. As such, the installation server generates an optimized software installation file 605 using the updated manifest and the plurality of software components identified in the updated manifest. See step 711. In addition, the installation server 601 may generate a task sequence comprising a set of instructions for installing software install file on the SSFTD,” see Deva paragraph [0157], wherein the manifest is used to identify the software updates which are compatible for a device).
Culter, Cho, Teachman and Deva are analogous art because they are in the same field of endeavor of software development. Therefore it would have been obvious to one of ordinary skills in the art before the effective filing date of the claimed invention to modify Culter’s teaching of development, deployment, and installation of firmware update images based on a composite image framework or set of format rules to support a self-describing aggregation of an arbitrary (random) number of firmware update images, Cho’s teaching a gateway for efficient reprogramming for a plurality of controllers and controlling and Teachman’s teaching of improvements in upgrading firmware by using a compressed portion of new firmware without the device having any pre-existing decompression algorithm built in with Deva’s teaching of optimizing a software installation file comprising multiple software components which permits for an automated installation of software updates on a remotely located electronic device to incorporate checking each firmware image is compatible for the configuration of a storage device in order to properly and securely update the storage devices. 

As per claim 19, Culter modified with Cho, Teachman and Deva teaches wherein the firmware file header for each of the plurality of firmware files includes parameters of each individual firmware file (“The header 412 may comprise fields such as a signature field 422, a composite image (CI) version field 424, a header length field 426, a number of entries field 428, a nesting level field 430, a TOC_CRC (Table of Contents Cyclic Redundancy Check) field 432, and a description field 434” see Culter paragraph [0026]).

As per claim 20, Culter modified with Cho, Teachman and Deva teaches wherein the parameters of the combo file include combo file length ("Here, the header may perform a header function of a message, and here, include at least one of a header version including version information of the header, integrated firmware identification information for identifying integrated firmware from other integrated firmware, firmware number information included in a corresponding message, controller identification (ID) information corresponding to each firmware, message length information, and version information of separate firmware,” see Cho paragraph [0048]) and (“This possibility is intentionally supported by specifying a length field in the invariant portion of both critical data structures: the TOC header and a TOC entry,” see Culter paragraph [0038]).

As per claim 21, Culter modified with Cho, Teachman and Deva teaches further comprising transferring the selected firmware file to a second buffer portion of the internal memory buffer for upgrading the data storage device In an alternate embodiment, the entire bootstrap code 122a and compressed new firmware 122b is received into the DRAM memory 140 and then it is transferred to the flash memory 145..

As per claim 22, Culter modified with Cho and Deva teaches  further comprising segmenting the combo file into a plurality of segments and separately downloading each of the plurality of segments (“The firmware integrated management apparatus may divide the integrated firmware into separate firmwares and then encrypt and store the separate firmwares during the backup, and in this case, may generate an encryption key corresponding to each controller and use the encryption key to encrypt firmware,” see Cho paragraph [0034]). 
Culter modified with Cho and Deva do not teach to a first buffer portion of an internal memory in the data storage device. However, Teachman teaches to a first buffer portion of an internal memory in the data storage device (“The processor 135 receives the packets, acknowledges the receipt and stores the portions of the transferred bootstrap code 122a and compressed new firmware 122b from the packets into DRAM memory 140,” see Teachman paragraph [0031]).
Culter, Cho, Deva and Teachman are analogous art because they are in the same field of endeavor of software development. Therefore it would have been obvious to one of ordinary skills in the art before the effective filing date of the claimed invention to modify Culter’s teaching of development, deployment, and installation of firmware 

As per claim 23, Culter modified with Cho, Deva and Teachman teaches wherein the combo file is (“As shown, the website 202 comprises a composite image file 204, which may be built for deployment to the MSA enclosure 210.,” see Culter paragraph [0021]), where the composite image is interpreted as the combo file having multiple firmware images downloaded in its entirety to the data storage device (“In an alternate embodiment, the entire bootstrap code 122a and compressed new firmware 122b is received into the DRAM memory 140 and then it is transferred to the flash memory 145,” see Teachman paragraph [0031]).

As per claim 24, Culter modified with Cho, Teachman and Deva teaches wherein the combo file is (“As shown, the website 202 comprises a composite image file 204, which may be built for deployment to the MSA enclosure 210.,” see Culter paragraph [0021]), where the composite image is interpreted as the combo file having multiple firmware images downloaded in segments in its entirety to the first buffer portion (“The processor 135 receives the packets, acknowledges the receipt and stores the portions of the transferred bootstrap code 122a and compressed new firmware 122b from the packets into DRAM memory 140,” see Teachman paragraph [0031]).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Song (US-PGPUB-NO: 2008/091935 A1) teaches downloading a firmware to a HDD is accomplished by receiving from the host and storing to a first region of a disk in the HDD. The download is then transferred from a first region to a third region of the disk.
Lin (US-PGPUB-NO: 2009/0138650 A1) teaches managing firmware.
Wu (US-PGPUB-NO: 2014/0380294 A1) teaches upgrading firmware.
Wu (US-PAT-NO: 10,263,844 B1) teaches techniques for performing an upgrade by receiving notification regarding an occurrence of a trigger event in a system.
Sundrani (US-PGPUB-NO: 2017/0249155 A1) teaches fast firmware download.
Schuh (US-PGPUB-NO: 2014/0059278 A1) teaches enabling download of firmware images into an I/O device to provide the storage capability via operation with one or more selected types of flash memory device.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LENIN PAULINO whose telephone number is (571)270-1734.  The examiner can normally be reached on Week 1: Mon-Thu 7:30am - 5:00pm Week 2: Mon-Thu 7:30am - 5:00pm and Fri 7:30am - 4:00pm EST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chat Do can be reached on (571) 272-3721.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/LENIN PAULINO/Examiner, Art Unit 2193/Chat C Do/Supervisory Patent Examiner, Art Unit 2193